[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court's decision in this case is governed by the same principles as were applied in Pabon v. Commissioner of Income Maintenance, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 528168 (April 14, 1994). For the reasons set forth therein, this appeal is sustained, and the case is remanded to the department of social services for a new decision by the hearing officer, based on all the evidence in the record, including evidence concerning the validity of the suspension of the plaintiff's GA benefits.
MALONEY, J.